 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Pinson,                                      No. CV-18-00152-TUC-DCB
10                  Plaintiff,                           ORDER
11   v.
12   Unknown Ivey, et al.,
13                  Defendants.
14
15          Plaintiff sues Defendants, including Ivey, for denying her prescribed hormone
16   treatment which posed a threat to her health because “immediate cessation of the
17   medications could cause sudden death from a stroke, heart attack, or pulmonary
18   embolism.” (Screening Order (Doc. 15) at 3.) Plaintiff proceeds against Defendant Ivey
19   under the Prisoner Litigation Reform Act of 1996 (PLRA).
20          On March 14, 2019, Plaintiff filed a Motion for Order to Show Cause complaining
21   that Ivey and another officer are using their positions of employment to harass and retaliate
22   against her for being a jail house lawyer and suing people. They allegedly threatened to
23   have her transferred to Hazelton, where she is aware “Whitey Bulger” was violently
24   murdered in 2018. Plaintiff alleges this is a death threat.
25          The Court notes that Plaintiff has filed approximately 11 law suits in federal court
26   since 2013, with nine filed in 2018. Assuming the allegations in the motion are related to
27   this case and not Plaintiff’s general litigious nature, a motion for order to show cause is not
28   a way around pleading requirements that cover amending a complaint. Especially, it is not
 1   a way around the PLRA, which requires exhaustion of all administrative remedies” as a
 2   perquisite to bringing new claims. Rhodes v. Robinson, 621 F.3d 1002, 1006 (9th Cir.
 3   2010).
 4            Accordingly,
 5            IT IS ORDERED that the Motion for Order to Show Cause (Doc. 31) is DENIED.
 6                  Dated this 19th day of March, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
